Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered.
Claim Objections
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 8-10, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (US 20060057207 A1) in view of Theobald et al. (US 20030049308 A1), Testa (US 5,866,179) and Ebbert et al. (“Effect of varenicline on smoking cessation through smoking reduction,” JAMA 2015, Vol. 313, No. 7, pp 687-694, IDS)
Note, the limitation of ”further comprises one or more organic acids” as recited in claim 1, and “the cyclodextrin inclusion complex is formed by using an organic acid during the stirring” in claim 9 are construed as to read on the employment of the pharmaceutical acceptable salt of  varenicline, such as tartaric acid salt of varenicline.  
Ziegler et al. teach an oral dosage form comprising effective amount varenicline or its pharmaceutically acceptable salts, such as tartrate salt, and at least one pharmaceutically acceptable excipients. The dosage may be in various conventional forms, such as tablet, capsule, sachet, lozenge, thin consumable film and the like. The dosage form may rapidly disintegrating in a patient’s oral cavity.  See, paragraphs [0009] to [0012].   The dosage form would disintegrate and release varenicline in the mouth and the dosage is preferred to have option for aiding taste masking. See, particularly, paragraphs [0046] to [0047]. Various taste masking technologies have been known in the art, including the employment of cyclodextrin. See, particularly, paragraphs [0090] to [0091]. 
Ziegler et al. do not teach expressly a beta-cyclodextrin-varenicline salicylate salt inclusion, the particular method of making the same and method of using the same in a pharmaceutical composition for smoking cessation as herein defined.
However, Theobald et al. teach that salicylic acid, like other well-known acids, such as hydrochloride, tartaric acid, is a pharmaceutically acceptable acid suitable to form pharmaceutical acceptable salt with alkaloid (a base), particularly, nicotine for use for nicotine dependency or smoking cessation. See, particularly, paragraphs [0017] to [0018] and the claims. Testa teach a mean for administering a pharmaceutically active ingredient by making a cyclodextrin-active agent inclusion complex for oral administration. See, the abstract. The active agent may be physiologically active ingredient, nutritional supplement or pharmaceutically 
Ebbert et al. et al. teach that varenicline is effective for increasing smoking cessation. See, particularly, page 687.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a beta-cyclodextrin-varenicline salicylate inclusion complex by the process of 1) preparing a mixture of the varenicline salt, such as varenicline salicylate salt and a solvent; 2) forming a cyclodextrin inclusion complex by adding cyclodextrin salt to the mixture and forming a cyclodextrin inclusion complex by heating and stirring the same; 3) preparing a formulation by mixing a pharmaceutically acceptable additive in the mixture comprising the cyclodextrin inclusion complex, and preparing a (final) dosage form from the formulation as recited in claim 8. 
A person of ordinary skill in the art would have been motivated to  make a beta-cyclodextrin-varenicline salicylate inclusion complex by the process of 1) preparing a mixture of the varenicline salt and a solvent; 2) forming a cyclodextrin inclusion complex by adding In re Boesch and Slaney (CCPA) 204 USPQ 215. Furthermore, the weight ratio of active agent to cyclodextrin would depend on the physical/chemical properties of the active agent and would have been a matter of routine experimentation. As to the adjusting of pH during the formation of inclusion complex, note, varenicline, 
    PNG
    media_image1.png
    118
    224
    media_image1.png
    Greyscale
 is a base compound, adjusting the pH to acidic by an organic acid, particularly, the one forming the salt, such as salicylic acid, for increasing the solubility of the varenicline would have been obvious. The use of the well-known In re Boesch and Slaney (CCPA) 204 USPQ 215.
Response to the Arguments
Applicants’ amendments and remarks submitted June 8, 20921 have been fully considered, but are moot in view of the new ground of rejection. Particularly, the cited prior art shows that salicylic acid is a known acid, similarly to other well-known acids, such as hydrochloride, tartaric acid, suitable to form  pharmaceutical acceptable salt with alkaloid, particularly, nicotine, which has been used for nicotine dependency or smoking cessation.
Allowable Subject Matter
Claims 14 and 15 are allowable because of the superior stability as shown in the application, particularly, tables 22, and 23. The prior art as a whole do not teach or suggest that adding the acid during the formation of the complex would lead to the stability as shown herein. Note, the pending composition claims are not allowable as application discloses that it is critical to add the acid during the process of forming complex. The composition claims do not specify how and when the acid is added to the formulation. 
Claim 1 would be allowable if it include the following limitation: 
wherein the formulation is prepared by the method according to claim 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627